Citation Nr: 1828921	
Decision Date: 05/18/18    Archive Date: 05/23/18

DOCKET NO.  09-10 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia



THE ISSUES

1.  Entitlement to an initial compensable evaluation for migraine headaches prior to June 1, 2013.

2.  Entitlement to an initial evaluation in excess of 10 percent for migraine headaches for the period from June 1, 2013, to June 24, 2015.

3.  Entitlement to an initial evaluation in excess of 30 percent for migraine headaches on or after June 24, 2015.

4.  Entitlement to an evaluation in excess of 50 percent for sleep apnea with asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K.M. Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1980 to April 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2006 and March 2014 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, and Decatur, Georgia.  

In January 2013, the Veteran testified at a hearing before the undersigned Veterans Law Judge regarding the issue of entitlement to an increased evaluation for migraine headaches.  A transcript is of record.  The Veteran filed a separate appeal for entitlement to an increased evaluation for sleep apnea with asthma, but did not request a hearing for that issue. See May 2017 VA Form 9.

During the pendency of the appeal, in a December 2017 rating decision, the RO increased the Veteran's evaluation for migraine headaches to 10 percent effective June 2, 2013, and 30 percent from June 24, 2015.

In March 2013, June 2014, July 2015, and June 2017, the Board remanded the case for further development.  That development was completed, and the case has since been returned to the Board.

The Board notes that the Veteran's appeal had originally included the issue of entitlement to service connection for conjunctivitis.  However, the Veteran did not submit a substantive appeal for that particular issue following the issuance of the August 2017 statement of the case.  Therefore, that issue no longer remains in appellate status, and no further consideration is required.

The Board further notes that the Veteran has already been granted entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU). See August 2015 rating decision.

This appeal was processed using the Veterans Benefits Management System (VBMS) electronic claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into account the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has been granted service connection for both sleep apnea and asthma for which he has been assigned a 50 percent evaluation, pursuant to 38 C.F.R. § 4.97, Diagnostic Code 6602-6847.  He also has nonservice-connected chronic obstructive pulmonary disease (COPD).  Ratings under diagnostic codes 6600 through 6817 and 6822 through 6847 will not be combined with each other. 38 C.F.R. § 4.96.  A single rating will be assigned under the diagnostic code which reflects the predominant disability with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation. Id.

The Board notes that the Veteran was afforded a VA respiratory conditions examination and a VA sleep examination in July 2015.  However, the examiner did address whether the asthma or sleep apnea was predominant.  Therefore, the Board finds that an additional VA examination is needed.

Moreover, following the most recent remand, the Veteran was afforded a VA examination in September 2017 in connection with his increased evaluation claim for migraine headaches.  The examiner indicated that the Veteran did have less frequent prostrating attacks, but the frequency of such attacks was not clearly documented.  Moreover, the examiner did not address the duration of the prostrating attacks.  Therefore, the Board finds that an additional VA examination is needed to ascertain the severity and manifestations of the Veteran's service-connected migraine headaches.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his service-connected migraine headaches, sleep apnea, and asthma.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

The AOJ should also secure any outstanding VA medical records.

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service-connected sleep apnea with asthma.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. 

The examiner is requested to review all pertinent records associated with the claims file.

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology. If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the disability under the rating criteria.  In particular, he or she should state whether the Veteran's sleep apnea or asthma is the predominant disability.

The examiner should also indicate whether the Veteran's sleep apnea requires the use of a breathing assistance device such as a continuous airway pressure (CPAP) machine.  He or she should further state whether his sleep apnea is productive of chronic respiratory failure with carbon dioxide retention or cor pulmonale or requires a tracheostomy.

In addition, the examiner should provide the results of pulmonary function tests (PFTs) and indicate whether the Veteran's asthma requires at least monthly visits to a physician for required care of exacerbations; or, intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.  He or she should also state whether the Veteran has more than one asthma attack per week with episodes of respiratory failure; or, requires daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications.

If possible, the examiner should further identify the symptomatology and manifestations due solely to the Veteran's service-connected sleep apnea and asthma, as opposed to any nonservice-connected disorder, such as COPD.  If is not possible to separate such symptomatology, the examiner should so indicate in his or her report.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable importance to the Board. Because it is important "that each disability be viewed in relation to its history" 38 C.F.R. § 4.1 (2016), the Veteran's claims file must be made available to the examiner for review.

3.  After obtaining any outstanding records, the Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service-connected migraine headaches.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. 

The examiner is requested to review all pertinent records associated with the claims file.

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology. If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the disability under the rating criteria. Specifically, the examiner should indicate the frequency and duration of any prostrating attacks and opine as to whether the Veteran's service-connected headache disability has resulted in severe economic inadaptability.

The examiner should also provide a rationale for any finding or reconcile any conclusion that is contrary to prior VA examination reports noting the impact of the Veteran's service-connected migraine headaches on his ability to work.

If the examiner determines that the Veteran does not have prostrating attacks or that not all headaches result in prostrating attacks, he or she should prove a clear explanation for that conclusion.  In so doing, he or she should consider the findings in the October 2006, June 2013, and September 2017 VA examinations reports regarding the prostrating nature of the attacks.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable importance to the Board. Because it is important "that each disability be viewed in relation to its history" 38 C.F.R. § 4.1 (2016), the Veteran's claims file must be made available to the examiner for review.

4.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


